ORDER

PER CURIAM.
Angela Aubuehon appeals from a trial court judgment dismissing her motion to modify a dissolution of marriage decree, denying her motion for contempt, and approving the relocation of Kelly Don Cisco. We have reviewed the briefs of the parties and the record on appeal and conclude that the judgment of the trial court is supported by substantial evidence, is not against the weight of the evidence, nor does it erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).